Citation Nr: 1816421	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to a non-initial increased evaluation for left inguinal hernia, post-surgery.

2.	Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder with mixed anxiety and depressed mood.

3.	Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel




INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty for training from June 1980 to September 1980 and periods of active duty from January 1991 to July 1991 and May 2000 to January 2001.  The Veteran served in Southwest Asia from February 1991 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the appeal currently resides with the Appeals Management Center in Philadelphia, Pennsylvania.

This matter was previously before the Board in January 2016 and May 2017 when it was remanded for further development.

The May 2017 decision from the Board remanded a claim for entitlement to service connection for a skin condition.  A November 2017 rating decision of the Appeals Management Center in Philadelphia, Pennsylvania granted service connection for dermatitis and rated that disability as 10 percent disabling effective February 26, 2009.  As the decision by the Appeals Management Center represents a full grant of the claim previously before the Board, that issue is no longer before the Board and will not be discussed further.

An October 2015 petition to re-open the Veteran's claim for entitlement to service connection for insomnia is included in the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

(Continued on next page.)
FINDING OF FACT

The Veteran does not have a postoperative recurrent left inguinal hernia that is readily reducible and he does not use a supportive belt or truss.


CONCLUSION OF LAW

The criteria for a compensable rating for a left inguinal hernia, post-surgery, have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7338 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.156.  Those duties have been satisfied here.

A March 2009 letter satisfied VA's duty to notify.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter notified the Veteran of what evidence he was responsible for compiling, what evidence VA would compile on his behalf, what evidence was necessary to substantiate his claim for a non-initial increased rating.  Thus, nothing more is required here.  See id. at 187-88.

VA also afforded the Veteran adequate assistance to develop his claim.  His service and post-service treatment records have been obtained and associated with his claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  While the Board previously remanded this matter to collect the Veteran's private treatment records, the Veteran in an April 2016 statement indicated that he did not have any private medical records to submit, and that VA had all of the evidence needed to adjudicate his claims.  Social Security Administration records and more recent VA medical center treatment records addressed in the Board's May 2017 remand have been requested, received, and associated with the Veteran's claims file.  The Board is unaware of any outstanding evidence related to the claim for a compensable rating.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA provided the Veteran with VA medical examinations in April 2009 and April 2016.  The examiners reviewed the Veteran's claims file, considered his complaints, provided a report of his symptoms, and physically examined the Veteran.  The Board deems the April 2009 and April 2016 VA examinations adequate for adjudication purposes.  Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

All remand instructions issued by the Board have been substantially complied with, and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the issue of the Veteran's entitlement to a compensable rating for left inguinal hernia, post-surgery.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  Id. § 4.3.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Id. § 4.31.
A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.  However, the present level of the disability is of primary concern where the issue is entitlement to an increase in the rating for a disability for which service connection has already been established.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations provide ratings for inguinal hernia that are small, reducible, or without true hernia protrusion or not operated, but remediable (0 percent); that are postoperative recurrent, readily reducible and well supported by truss or belt (10 percent); that are small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible (30 percent); or that are large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable (60 percent).  It is noted that a 10 percent rating is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The Veteran contends that his left inguinal hernia, post-surgical repair, has been painful since his surgery in 2000.  As the Veteran mentioned in his substantive appeal, he underwent a computed tomography (CT) scan in February 2011.  That CT scan was ordered to rule out a diagnosis for diverticulosis.  While it entertained a hiatal hernia, it did not identify a recurrent left inguinal hernia.

VA medical center treatment records from September 2011 document the Veteran's complaints of recurrent inguinal pain.  The treatment records summarize the results of a CT scan and a magnetic resonance imaging (MRI) examination, noting that they failed to demonstrate any left inguinal pathology.  Physical examination in September 2011 was likewise "unremarkable," and no surgical intervention was indicated.

The Veteran received a VA medical examination for his left inguinal hernia in April 2009.  The examiner noted the Veteran's hernia was surgically repaired in 2000 using tension-free mesh.  The examiner noted the Veteran's reports of pain and some tenderness that interfered with the Veteran's ability to complete chores, exercise, participate in sports, and travel.  No hernia was present upon physical examination.  A CT scan was completed on March 27, 2009 and showed no left inguinal abnormalities.

The Veteran received a VA medical examination for his left inguinal hernia in April 2016.  The examiner diagnosed left inguinal pain, post left inguinal repair.  The VA examiner noted the Veteran's complaints of sporadic pain and pain previous to urinary voiding.  On physical examination, no left inguinal hernia was detected, and there was no indication for a supporting belt or truss.  The examiner noted no impact on the Veteran's ability to work due to left inguinal pain, post-surgical repair.  

Based on the foregoing, the Board concludes that the Veteran is not entitled to a compensable rating for his service-connected left inguinal hernia, post-surgery.  A compensable evaluation requires postoperative recurrent hernia that was readily reducible and well-supported by a belt or truss.  VA medical center treatment records note the Veteran's complaints regarding pain, but did not identify any underlying pathology or recurrent left inguinal hernia.  The April 2009, and April 2016 examinations, which the Board deems highly probative, showed that the Veteran has not had a left inguinal hernia during the period on appeal, and the April 2016 VA examination noted that a belt or truss was not indicated for the Veteran.  Accordingly, the Veteran's claim for an increased evaluation for a compensable rating must be denied.


ORDER

A non-initial increased evaluation for left inguinal hernia, post-surgery, is denied.

(Continued on next page.)
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure there is a complete record upon which to decide the Veteran's claim and to ensure that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board determined in its May 2017 decision that an April 2016 VA examination was inadequate because it was conclusory and did not provide adequate rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board noted that the VA examiner did not address VA treatment records from 1994 and 1995 documenting examinations and treatment following the Veteran's return from active service in Southwest Asia from February 1991 to June 1991.  The Board also noted that the April 2016 examiner did not discuss a February 2009 opinion from Dr. N.O. indicating that the Veteran developed depression due to his active service in Southwest Asia.  The Board, therefore, remanded the issue for further development.

VA provided an addendum opinion in July 2017.  Unfortunately, the deficiencies noted by the Board in May 2017 remain.  With respect to the treatment in 1994 and 1995, the examiner incorrectly stated that no such treatment occurred.  VA medical center treatment records dated December 9, 1994 note that the Veteran was referred to Dr. M. for further evaluation based on the Veteran's complaints of insomnia, irritability, angry outbursts, and increased alcohol consumption.  Dr. M. evaluated the Veteran on January 5, 1995, and recommended that the Veteran and his spouse attend two to three psychoeducational sessions.  The Veteran agreed to attend those sessions.  VA medical center treatment records dated February 2, 1995 document the first of those sessions, during which Dr. M. discussed PSTD's effects on family life, how to manage PTSD symptoms, and child-rearing issues.  (Dr. M. did not diagnosis the Veteran with PTSD, however.)  Because it is based on a faulty factual premise, the July 2017 addendum opinion is inadequate.  The July 2017 addendum opinion is also inadequate because the mere mention of the February 2009 opinion Dr. N.O. did not comply with the direction from the Board's May 2017 remand.  See Stegall, 11 Vet. App. at 271.

Also, the Board notes that a December 2016 rating decision granted service connection for thoracolumbar paravertebral myositis and disc bulge.  VA medical center treatment records from August 2003 to the most recent period included in the claims file indicate that the Veteran's now service-connected back disability may have caused or aggravated the Veteran's acquired psychiatric disorder.  For instance, VA medical center treatment records from May 2005 note the Veteran's psychological symptoms and history of service, but further note that the Veteran's "only problem [was] the back condition."  Treatment records from January 2015 note that the Veteran was experiencing extreme pain that affected his mood.  To date, no VA medical examination has evaluated whether the Veteran's major depressive disorder is either caused by or aggravated beyond its natural progression by his service-connected thoracolumbar paravertebral myositis and disc bulge.  In light of the foregoing, another remand is required to obtain an adequate medical opinion supported by adequate rationales.

The issue of TDIU must also be remanded.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim).  The Veteran currently does not meet the schedular requirements for TDIU, as the Veteran is only rated a combined 40 percent (20 percent for thoracolumbar paravertebral myositis and disc bulge, 10 percent for dermatitis, 10 percent for tinnitus, 10 percent for fibromyalgia, and noncompensible evaluations for left inguinal hernia pain, bilateral sensorineural hearing loss, and cough-variant asthma).  See 38 C.F.R. § 4.16(a).  This amount may change after the RO reconsiders the Veteran's entitlement to service connection for an acquired psychiatric disorder.

Even if it does not, remand is warranted for consideration of extraschedular TDIU.  See id. § 4.16(b).  The record indicates that the Veteran's now-service connected back condition prompted his May 2003 retirement from his position as a guard with a correctional facility.  Moreover, the Veteran is a mechanic, but an April 2004 VA medical examination related to his application for non-service connected pension benefits memorializes the Veteran's reports that his back disability prevents him from working as a mechanic.  An April 2016 VA medical examination for his back condition noted that the Veteran was limited to occupational activities with the following restrictions:  "no back twisting, or extreme bending movement, no heavy lifting, no carrying, pushing or pulling handling, no prolonged standing or prolonged ambulation activities."  Social Security Administration documents further note that the Veteran cannot work due to his low back disability.  Given this and other evidence in the record, extraschedular TDIU should be considered.

The Board, however, cannot assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead, "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.	Schedule a VA examination with an appropriate medical professional to determine the nature and etiology of any acquired psychiatric disorder, to include major depressive disorder and adjustment disorder with mixed anxiety and depressed mood.  Provide the Veteran's claims folder and this remand to the examiner, and the examiner must indicate review of these items in the examination report.  The examiner should address the following:

a.	Identify/diagnose any acquired psychiatric disorder that presently exists or has existed during the appeal period.

b.	For each diagnosed psychiatric disorder, state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder(s) was (were) incurred in or caused by the Veteran's active service.

c.	For each diagnosed psychiatric disorder, state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder(s) was (were) caused by or aggravated beyond its (their) natural progression by the Veteran's service-connected thoracolumbar paravertebral myositis and disc bulge.

d.	The examiner must address the clinical significance of the psychological evaluations in late 1994 and early 1995, and the February 1995 psychoeducational session with Dr. M.

e.	The examiner must address the clinical significance of the Veteran's treatment from (1) a VA psychiatric intervention center in August 2003 and December 2003; (2) an evaluation by a VA PTSD clinic in May 2004, and (3) consistent follow-up treatment from a VA mental hygiene clinic starting in July 2004 and continuing through the present. 

f.	The examiner must consider and discuss Dr. N.O.'s February 2009 opinion.  Merely mentioning the opinion is insufficient.

A complete rationale for any opinion must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rational for the statement.  If the examiner is unable to offer an opinion, the examiner must provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on limits of medical knowledge.

2.  Send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability.  Request that the Veteran submit all information necessary to demonstrate that he is incapable of obtaining and maintaining substantially gainful employment to include work history and salary information.

3.  Readjudicate the claim, to include the claim for TDIU.  If TDIU is not granted, refer the Veteran's case to the Director, Compensation Service, for extraschedular consideration of TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


